Per Curiam.
This is a proceeding in equity for the dissolution and winding up of a copartnership, begun on the 2d day of February, 1906. The complaint alleged a copartnership between the plaintiff and the defendant, who are professional architects in Spokane, Washington. The defendant White had a contract, called the “Potlatch Lumber Company contract,” the commission on which would be $8,500. This contract was entered into on the 1st day of February, 1906, and the object of the suit was to determine who was entitled to such commission, the plaintiff claiming that, as a partner of the defendant, he was entitled to a division of the commission. The answer admitted that the partnership had been entered into at the time alleged in the complaint, but alleged that the agreement had terminated on or about the 7th day of October, 1904. The cause was tried by the „^rt, and the court found that the partnership had, as a matter of fact, been dissolved in the latter part of the year 1904, and judgment was entered dismissing the action at plaintiff’s cost.
This case involves purely questions of fact, and from an examination of the testimony in the case, we are satisfied that the conclusion reached by the lower court was right, and that in fact no other judgment could have been rendered under the testimony.
Affirmed.